Citation Nr: 0108817	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a panic disorder and/or 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from September 1954 
to August 1958.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

Although the RO apparently denied service connection for 
nervous stomach in a September 1959 determination, the 
notification letter did not comply with requirements of a 
final rating decision along with notification of appellate 
rights.  The veteran was not apprised of his appellate rights 
with that September 1959 notification.  As there apparently 
was no final rating decision of record, the Board is 
considering the current claim for service connection for a 
panic disorder with irritable bowel syndrome on a de novo 
basis, rather than as an attempt to reopen the claim by the 
submission of new and material evidence.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of November 1998, by the Winston-Salem Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a panic disorder with agoraphobia.  A notice 
of disagreement with that determination was received in 
November 1998.  A statement of the case was issued in 
December 1998.  The veteran's substantive appeal was received 
in January 1999.  The veteran appeared and offered testimony 
at a hearing before a Hearing Officer at the RO in February 
1999.  A transcript of the hearing is of record.  A private 
medical statement was submitted at the hearing.  Additional 
service medical records were received in August and November 
1999.  A supplemental statement of the case was issued in 
January 2000.  

In June 2000, the veteran and his spouse appeared at the RO 
for a videoconference hearing before the undersigned Member 
of the Board, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  It 
was agreed that the file would be held open for the veteran 
to submit additional evidence after the hearing, and the 
veteran has waived initial consideration of the additional 
evidence by the RO, per 38 C.F.R. § 20.1304(c) (2000).  The 
veteran's additional submissions have been received.  

The Board recognizes that the precise statement of the 
identity of the disorder(s) for which the veteran seeks 
service connection has varied over the years.  We note that, 
in a statement entitled "Addendum to Claim" and submitted 
in December 1998 in anticipation of his February 1999 RO 
hearing, the veteran stated that he is claiming "100% 
Disability for Panic Disorder to Include Panic Attacks and 
Phobias Related to and/or Highly Aggravated by Military 
Service."  At his videoconference hearing in June 2000, the 
veteran and his representative agreed with the 
characterization of the issue by the undersigned as being 
service connection for a panic attack disorder and irritable 
bowel syndrome.  The Board does not wish or intend to narrow 
the issue in a way which would work to the disadvantage of 
the appellant.  It appears that the issue stated on the first 
page of this decision should suffice to describe the 
disability being claimed.

We would further note that, pursuant to his request during 
his videoconference hearing, the veteran was provided with a 
complete copy of his VA claims file in June 2000.

REMAND

A.  Factual background

The record reflects that the veteran entered active duty in 
September 1954.  An enlistment examination was conducted in 
August 1954, at which time he reported a history of nervous 
trouble.  Clinical evaluation at that time was negative for 
any gastrointestinal or psychiatric disorder.

In September 1956, the veteran was seen in the infirmary for 
complaints of chronic constipation for months.  Results of a 
barium enema study were reported to be normal.  The veteran 
was next seen on February 6, 1957, with complaints of 
constipation, originally starting in childhood, but having 
become more troublesome since entry into military service; he 
stated that, during boot camp, he had gone as long as seven 
days without a bowel movement and, since then, he had had 
intermittent episodes of constipation with gas pains.  It was 
noted that the veteran had taken many types of laxatives and 
had tried to follow "bulky" diets, but the constipation 
continued.  An abdominal examination was reported to be 
normal; it was noted that he had undergone a gastrointestinal 
(GI) series and barium enema recently, with negative results.  

An examination was conducted on February 8, 1957, at which 
time it was noted that the veteran was nervous every morning 
on awakening, and he felt that his hands were tremulous in 
the mornings.  His abdomen was soft and flat, with no masses, 
tenderness, or organomegaly.  The impression was 
constipation--psychogenic basis.  On February 16, 1957, the 
attending physician noted that bowel movements had been 
normal since admission.  The physician noted that the 
veteran's troubles arose out of poor daily bowel habit, worry 
over constipation, etc.; he also noted that the veteran had 
shown little or no trouble with bowels during his period of 
hospitalization.  On February 19, 1957, the veteran was 
discharged to full duty.  The physician stated that, in view 
of the fact that the veteran had fairly recently had 
extensive studies to rule out organic disease as the cause of 
his constipation, further studies were not required.  The 
physician stated that he felt that most of the veteran's 
troubles dated back to childhood and tensions developed 
centering around the process of evacuation; he noted that the 
symptoms were always worse when the veteran was under 
emotional and physical tension.

The service medical records are silent for any indication of 
nervousness, anxiety, or constipation over the veteran's 
final 18 months of active duty.  His separation examination, 
conducted in August 1958, was negative for any complaints or 
findings of a gastrointestinal disorder or a nervous 
disorder.  

The records reflect that the veteran submitted an original 
application, on a Veterans Application for Compensation or 
Pension, Form VB 8-526, seeking service connection for 
indigestion and nervous stomach, in July 1959.  After being 
scheduled for a VA medical examination later that month, he 
failed to report for the examination.  The RO notified the 
veteran by letter, in September 1959, that no further action 
could be taken on his claim unless and until he were to 
appear for an examination.  The letter solicited a reply from 
the veteran as to whether he desired to report for an 
examination; he did not respond.  

The record was devoid of any additional medical records from 
1958 until 1997, at which time the veteran filed a new claim 
on Form 21-526, Veterans Application for Compensation or 
Pension.  He sought, in pertinent part, service connection 
for panic attacks, phobias, and severe anxiety.  

The claims file contains a Social Security Administration 
Disability Report, completed and signed by the veteran in 
August 1997.  Therein, he described his disabling condition 
as "chronic panic attacks and severe anxiety brought on by 
chemical imbalance of the brain controlled by heavy 
medication which causes inability to work."  When asked on 
the form to indicate when his condition had first bothered 
him, he entered the date January 1991.

Of record is a disability statement from Lane M. Cook, M.D., 
dated in August 1997, indicating that the veteran was 
expected to be incapacitated for 36 months.  In a subsequent 
statement, dated in September 1997, Dr. Cook noted that the 
veteran was not suffering from depression or panic disorder; 
he noted, however, that the veteran was currently taking 
Prozac and Clonopin.  

Received in October 1997 were private treatment records from 
Bret Burquest, M.D., P.A., dated from May 1994 to May 1996, 
which show that the veteran received clinical attention for 
several disabilities.  These records indicate that the 
veteran was seen in May 1994 complaining of being terrified 
of doctors, and that he had become a hypochondriac.  The 
veteran reported having his first acute episode of severe 
anxiety about four years before; he stated that, since then, 
he might have had as many as 50 panic attacks, worse in the 
past six months following the deaths of four family members.  
It was noted that the veteran recalled being very anxious as 
a child, and probably had an over-anxious disorder.  The 
veteran also reported that his father had died when he was 
20; he noted that he had been relatively comfortable in the 
previous few years before his father died, but that had 
renewed his anxieties, and he had immediately developed a 
flying phobia.  On examination, there was moderate depression 
evident, in addition to moderate anxiety.  His affect was not 
obviously blunted, and was appropriate.  He noted that the 
worst time of the day for him was in the morning and, 
although he sometimes had panic attacks in the afternoon, as 
the day wore on he felt better, and usually after lunchtime 
he felt fairly well the rest of the day.  There was no 
evidence of organicity or of psychosis.  The examiner noted 
that the panic attacks, having started four years before, 
were apparently tolerable until family members recently 
started dying.  The pertinent diagnosis was panic disorder 
with agoraphobia with major depression, moderately severe.  

The veteran was afforded a VA compensation examination in 
October 1997, at which time he gave a history of anxiety with 
panic attacks beginning approximately five years before, with 
episodes of marked anxiety and feelings of impending doom and 
death, which he reported occurred on a daily basis until he 
began receiving psychiatric treatment three years before.  
The veteran indicated that he had continued to receive 
psychiatric care up to the time of the examination.  He 
related that he had been tried on several medications.  He 
noted that, although the current medications controlled the 
panic attacks, he had a constant feeling of lethargy, 
drowsiness, and difficulty in concentration, which had made 
it impossible for him to continue his usual work in 
advertising.  Examination of the abdomen was reported to be 
normal.  Following a psychiatric examination, the pertinent 
diagnosis was anxiety disorder NOS (not otherwise specified) 
with panic attacks.  

In a statement dated in November 1998, the veteran maintained 
that the medical records clearly demonstrate that he suffered 
from a nervous disorder prior to entering military service, 
as reflected by his enlistment examination, at which time he 
reported having a nervous problem.  The veteran pointed out 
that a barium enema was ordered during service, in October 
1956, because he had been experiencing constipation and other 
stomach problems for months; he argued that these symptoms 
were clear manifestations of the beginning stages of his 
panic disorder.  The veteran indicated that his VA 
psychiatrist had stated that panic disorders often start in 
the late teens or early twenties, and that abdominal distress 
was one of the primary problems connected with this disease.  
The veteran noted that he was never offered a psychological 
evaluation in service.  

The veteran appeared at a personal hearing in February 1999, 
at which time he indicated to the Hearing Officer that his 
treating physician had told him panic attacks usually start 
in the late teens and early twenties.  The veteran contended 
that his medical records prove that the nervous disorder 
reached its peak at around age 20 or 21, while he was still 
on active duty.  He argued that, while he had some 
constipation problems prior to service, his condition was not 
so serious as to require medical treatment before he entered 
service.  The veteran also asserted that, although he was 
slightly nervous or anxious as a teenager, he never required 
any medical treatment prior to military service; he stated 
that his condition became more severe during active duty.  
The veteran maintained that all of his irritable bowel 
symptoms and panic problems, which became manifest during 
boot camp as a result of the intensity of the training, had 
continued until the present.  

Submitted at the hearing was a medical statement from Lane M. 
Cook, M.D., dated in February 1999, wherein he indicated that 
he had been the veteran's treating psychiatrist since May 
1996, upon referral from his psychologist, Mark LeMay, Ph.D.  
In his statement, Dr. Cook noted that the veteran was 
suffering from a history of anxiety dating back to his 
childhood, with a history of irritable bowel syndrome and a 
significant phobia of physicians.  Dr. Cook reported that the 
veteran had identified himself as suffering from panic 
attacks, having been told that was what they were beginning 
in the early 1990's.  Dr. Cook stated that it was highly 
probable that the veteran suffered from panic attacks dating 
back to early adolescence.  Dr. Cook explained that it was 
not possible to document this fully, due to the fact that the 
use of the term "panic attack" and its understanding and 
treatment began in the early 1980's, and the fact that the 
veteran was so phobic of doctors that he avoided them and 
avoided discussing his problems with them.  Dr. Cook 
indicated that it was his belief, within a reasonable degree 
of medical and psychiatric certainty, that the veteran has 
suffered from panic disorder since adolescence, and certainly 
during his tenure in military service, and that his time in 
the service aggravated the condition.  

At his videoconference hearing, in June 2000, the veteran 
presented similar testimony as previously reported in 
February 1999.  In addition, he testified that his current 
treating physician was Dr. Robert Reynolds, at the VA medical 
facility in Charlotte, NC.  Under questioning by his 
representative, the veteran gave inconsistent responses as to 
what Dr. Reynolds had told him.  On the one hand, the veteran 
said the doctor he was then seeing had described his 
disability as irritable bowel syndrome and panic disorder, 
because he was experiencing the same symptoms as those 
experienced in service.  See Transcript at 4.  On the other 
hand, he stated that Dr. Reynolds had not given him any 
diagnosis of any sort, and that he and the doctor had never 
discussed it.  Id. at 5.  The veteran asked that the record 
on appeal be held open for 30 days after the hearing, so that 
he could have his treating VA physician review his medical 
history and offer an opinion on the medical issue of whether 
the veteran's current condition is service related.  The 
undersigned assented to that request at the hearing.  Id. at 
6-7.

The veteran further testified, at his videoconference 
hearing, that Dr. Cook had treated him for about two years, 
and had related his condition back to military service.  The 
veteran contended that the first time he ever saw a doctor 
about his condition was after he got into service, when he 
started having bowel problems and became more nervous.  The 
veteran explained that, when he filed his first claim in 
1959, he specifically indicated that he was very nervous and 
had frequent indigestion; he further explained that he had 
developed so many phobias and fears that he was afraid of 
doctors and, as a result, failed to report for the VA 
examination and did not see a physician for almost 40 years.  
The veteran maintained that the terms "panic disorder" and 
"irritable bowel syndrome" were not recognized terms until 
the late 1970's and, therefore, such terms would not have 
been expressed in his file; rather, the file simply referred 
to indigestion and nervous stomach.  

Received at the RO in July 2000, from the veteran's 
representative, were private treatment reports dated from 
February 1999 to June 2000.  These records were accompanied 
by the veteran's written waiver of initial consideration by 
the RO, and were noted to be submitted in support of his 
testimony at the videoconference hearing.  These materials 
were eventually forwarded to the Board, in September 2000.  
Among these records was a photocopy of the above-described 
February 1999 medical statement from Dr. Cook; next to the 
previous signature was a handwritten addendum, dated in June 
2000, wherein the physician indicated that his statement was 
based upon clinical treatment of the veteran and a review of 
his military records, which clearly showed a pattern of 
anxiety, panic, and irritable bowel syndrome.  This addendum 
bears another signature of Dr. Cook.

Also included among the records submitted after the 
videoconference hearing was a medical statement from Dale 
Owen, M.D., dated in June 2000, indicating that he had 
reviewed the veteran's symptoms, as well as his military 
medical records.  Dr. Owen noted that the veteran's symptoms 
would indicate that he had a significant anxiety and panic 
disorder, as well as classic symptoms of irritable bowel 
syndrome associated with bloating, intermittent constipation, 
alternating diarrhea, cramping and indigestion symptoms, and 
previous negative gastrointestinal (GI) workup, including 
upper GI and lower GI X-ray series, etc.  Dr. Owen noted 
that, reviewing the veteran's previous VA medical records 
that were available to him, these same symptoms were 
specifically noted in his chart as exactly the same type of 
symptoms that he currently had.  Dr. Owen explained that it 
was not until the early 1980's that these symptoms were 
classified as panic attacks and panic disorder, as well as 
irritable bowel syndrome, respectively.  He stated that it 
was his medical opinion that, had these diagnostic criteria 
and syndromes been available to utilize in the 1950's, when 
the veteran was having his initial symptoms, he would have 
been diagnosed as having those particular disorders.  Dr. 
Owen stated it was his specific opinion that, reviewing his 
chart, it was obvious that the veteran's military duties 
significantly aggravated the above conditions greatly, 
despite the fact that there might have been some element or 
predisposition mentioned in childhood.  The physician further 
noted that, currently, the veteran was being significantly 
medicated and his life was under fair control from these very 
disabling syndromes; however, he was still having significant 
trouble with forgetfulness, concentration, constipation, 
diarrhea, indigestion, cramping, etc., and was under the care 
of a VA psychiatrist.  

In September 2000, the veteran, concerned that the above 
statements of Dr. Cook and Dr. Owen had been lost or 
misrouted, sent additional copies thereof directly to the 
Board, again accompanied by a waiver of initial RO 
consideration. 

B.  Basis for Remand

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist, in 
many cases, includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the United States 
Court of Appeals for Veterans Claims has confirmed this 
obligation over the years.  See Waddell v. Brown, 5 Vet.App. 
454, 456 (1993), citing Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); see 
also 38 C.F.R. § 3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  See generally Holliday 
v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  
Of significance, in the present matter, is language in the 
new statute which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

Based upon the current state of the record on appeal, the 
Board is of the view that additional evidentiary development 
is required before we can render a final decision on the 
veteran's claim.  We have carefully reviewed the claims file, 
and have summarized the evidence above.  We note that, at his 
hearing in June 2000, the veteran testified that his current 
treating physician was a VA doctor, Dr. Robert Reynolds, at 
the Charlotte outpatient clinic.  The veteran said he went to 
the VA facility every three to four weeks, and he requested a 
30-day stay of proceedings in which to provide Dr. Reynolds 
an opportunity to review his records and render an opinion as 
to whether the currently claimed disorders are service 
related.  That request was granted, but no opinion from Dr. 
Reynolds, or any other VA physician, has been forthcoming.

In order to assure that the veteran's appeal is resolved 
based upon a complete record, the Board will seek to obtain 
the medical opinion suggested by the veteran.  We are not 
competent to make any inferences as to medical etiology 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In 
this case, the veteran's treating physician could provide 
valuable insight into the etiology of the veteran's 
disability, with the perspective of his current 
symptomatology as compared to the previous evidence of 
record.

Thus, while the Board regrets the delay involved in remanding 
this case, the matter is hereby REMANDED to the RO for the 
following development:

1. The RO should ask the veteran to confirm the 
identity and the office address of his 
current treating physician for his panic 
disorder, IBS, and/or related conditions, 
i.e., whether he is still being seen by Dr. 
Reynolds at the VA clinic in Charlotte, or 
by someone else.  Based upon his response, 
the RO should obtain copies of any pertinent 
treatment records referable to treatment for 
those disorders from the identified 
source(s), and associate them with the 
claims folder.  

2. The RO should then refer the veteran's 
claims file, to include this Remand 
decision, to the VA physician who provides 
regular treatment to the veteran.  That 
physician should be requested to review the 
claims file and express an opinion, 
supported by reference to pertinent evidence 
in the file, as to the following questions:

a.  Is it accurate to characterize the 
veteran's current condition as a panic 
disorder and/or irritable bowel syndrome 
(IBS)?  If not, what is the correct 
diagnosis?

b.  Based upon the evidence of record, is 
it at least as likely as not that the 
veteran's panic disorder, IBS, and/or 
related conditions were incurred (i.e., 
began or originated) during his active 
military service from September 1954 to 
August 1958?  If not, did those disorders 
begin after service, and, if so, when?

c.  If the veteran's panic disorder, IBS, 
and/or related conditions existed prior 
to military service, is it at least as 
likely as not that they were aggravated 
during service (i.e., became permanently 
worse as opposed to merely manifesting 
temporary flare-ups)?

3. In the event the veteran's treating 
physician is not available to perform the 
requested review, another qualified 
physician should review the file, and 
provide a report and opinion addressing the 
questions set forth above.  

4. Following completion of the foregoing, the 
RO should review the claims folder and 
ensure that the aforementioned development 
action has been conducted and completed in 
full, and that all procedural development 
required by the Veterans Claims Assistance 
Act of 2000 has been accomplished.  If any 
required action is incomplete, appropriate 
corrective action is to be implemented.  

5. Thereafter, the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



